DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-7, 11, 16-19, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (JP 2002-275367) in view of Seidel et al. (2003/0105196) and Tamura (EP 2031014 B1).
Regarding claims 1, 3-7, 16-19, and 21:  Yamamoto et al. teach a composition comprising an aromatic polycarbonate, ABS graft copolymer, and polycarbonate-acrylonitrile styrene-glycidyl methacrylate graft copolymer (PC/AS/GMA = 70/25/5), fillers and additives (The nucleating agent, talc, can be considered both a filler and an additive) in the claimed amounts [0075; Examples; Tables].  
 Yamamoto et al. fail to teach flame retardant.
However, Seidel et al. teach that adding from 1 to 20 parts by weight [0034] of the claimed flame retardant [0160-0161] to a composition comprising a polycarbonate and a graft copolymer improves the flame retardance of the composition along with other physical properties [0187-0191; Examples].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add from 1 to 20 parts by weight of the bisphenol 
Yamamoto et al. fail to teach the phenolic OH group concentration of their polycarbonate.
However, Tamura teaches that an aromatic polycarbonate should have an end hydroxyl group concentration of 40 ppm to 1000 ppm to prevent deterioration of the molecular weight, and to enhance mechanical properties, retention of thermal stability, and color tone [0038-0039].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an end hydroxyl group concentration of 40 ppm to 1000 ppm as taught by Tamura in the aromatic polycarbonate of Yamamoto et al. to prevent deterioration of the molecular weight, and to enhance mechanical properties, retention of thermal stability, and color tone.
Since the aromatic polycarbonate and the polymer comprising structural elements that derive from styrene and an epoxy-containing vinyl monomer are the same as claimed, and they are present in the claimed amounts, the claimed stoichiometric ratio of phenolic OH to epoxy groups is met.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's 
Regarding claims 11, 22 and 23:  Yamamoto et al. teach a composition comprising an 30 to 90 wt% of aromatic polycarbonate and ABS copolymer [0013], wherein 8 to 70 wt% ABS graft copolymer is used based on the total of polycarbonate and ABS [0042], and from 0.5 to 10 parts by weight polycarbonate-acrylonitrile styrene-glycidyl methacrylate graft copolymer (PC/AS/GMA = 70/25/5) [0055; Examples], from 0.05 to 10 parts by weight fillers and additives (The nucleating agent, talc, can be considered both a filler and an additive) [0047, 0075; Examples; Tables].  
 Yamamoto et al. fail to teach flame retardant.
However, Seidel et al. teach that adding from 1 to 20 parts by weight [0034] of the claimed flame retardant [0160-0161] to a composition comprising a polycarbonate and a graft copolymer improves the flame retardance of the composition along with other physical properties [0187-0191; Examples].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add from 1 to 20 parts by weight of the bisphenol A-based oligophosphate of Seidel et al. to the composition of Yamamoto et al. to improve the flame retardance and other physical properties.  
The ranges taught in Yamamoto et al. overlap the claimed ranges.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.

 	
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (JP 2002-275367), Seidel et al. (2003/0105196) and Tamura (EP 2031014 B1) as applied to claim 1 above further in view of Minkwitz et al. (2015/0065622).
Yamamoto et al. teach adding from 0.05 to 10 parts by weight glass fibers [0046-0047].
Yamamoto et al. fail to specify a diameter or length.
However, Minkwitz et al. teach glass fibers for an aromatic polycarbonate composition [0022].  Minkwitz et al. teach that the glass fibers have a diameter of between 6 and 20 microns and a length of preferably 3 to 6 mm [0134].
It would have been obvious to one of ordinary skill in the art to use glass fibers with a diameter of between 6 and 20 microns and a length of preferably 3 to 6 mm as taught by Minkwitz et al. as the glass fibers in the composition in Yamamoto et al. to provide art tested glass fibers for aromatic polycarbonate compositions.   It is a simple substitution of one known element for another to obtain predictable results.  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (JP 2002-275367), Seidel et al. (2003/0105196) and Tamura (EP 2031014 B1) as applied to claims 1 and 18 above as evidenced by Warth et al. (2003/0083418).

However, Seidel et al. teach Naintsch A3 talc, a commercially available talc in an analogous composition, which has a MgO content of 31.5 wt%, a SiO2 content of 62.0 wt%, and an Al2O3 contnet of 0.4 wt% as evidenced by Warth et al. [0106].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Naintsch A3 as taught by Seidel et al. as the talc in Yamamoto et al.  It is a simple substitution of one known element for another to obtain predictable results.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-7, 9, 11 and 16-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,104,797 in view of Seidel et al. (2003/0105196).
The Patent claims the claimed composition with the exception of the phosphorus flame retardant.
However, Seidel et al. teach that adding from 1 to 20 parts by weight [0034] of the claimed flame retardant [0160-0161] to a composition comprising a polycarbonate 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add from 1 to 20 parts by weight of the bisphenol A-based oligophosphate of Seidel et al. to the composition of the Patent claims to improve the flame retardance and other physical properties.  

Claims 1, 3-7, 9, 11 and 16-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,111,380 in view of Seidel et al. (2003/0105196). 
The Patent claims the claimed composition with the exception of the phosphorus flame retardant.
However, Seidel et al. teach that adding from 1 to 20 parts by weight [0034] of the claimed flame retardant [0160-0161] to a composition comprising a polycarbonate and a graft copolymer improves the flame retardance of the composition along with other physical properties [0187-0191; Examples].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add from 1 to 20 parts by weight of the bisphenol A-based oligophosphate of Seidel et al. to the composition of the Patent claims to improve the flame retardance and other physical properties.  


s 1, 3-7, 9, 11 and 16-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-30 of copending Application No. 16/474329 in view of Seidel et al. (2003/0105196).
The copending application claims the claimed composition with the exception of the phosphorus flame retardant.
However, Seidel et al. teach that adding from 1 to 20 parts by weight [0034] of the claimed flame retardant [0160-0161] to a composition comprising a polycarbonate and a graft copolymer improves the flame retardance of the composition along with other physical properties [0187-0191; Examples].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add from 1 to 20 parts by weight of the bisphenol A-based oligophosphate of Seidel et al. to the composition of the copending claims to improve the flame retardance and other physical properties.  
This is a provisional nonstatutory double patenting rejection.

Claims 1, 3-7, 9, 11 and 16-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 16/755753. Although the claims at issue are not identical, they are not patentably distinct from each other 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
Applicant's arguments filed 2/2/2022 have been fully considered but they are not persuasive. 
The Applicant has made the argument that Tamura is silent with respect to the stoichiometric ratio of epoxy groups to phenolic OH groups.  This is not persuasive because Tamura provides the motivation for the clamed content of phenolic OH groups.  The stoichiometric ratio of epoxy groups to phenolic OH groups would already be present given the amount and type of epoxy polymer in Yamamoto.  It wouldn’t take many epoxy groups to have ratio of at least 1:1 given the low ppm of phenolic OH groups.  Furthermore, the instant specification identifies no criticality in the claimed ratio.  The instant specification does not even identify a single property improved due to the ratio.  It merely states that preferably the ratio is at least 1:1 [0081 of PG Publication].  We are not told the stoichiometric ratio present in instant inventive or comparative examples.
The Applicant has made the argument that Example 27 of Yamamoto is outside of the claimed ranges of claim 23.  This is not persuasive because patents are relevant In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). See MPEP 2123.  “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
The remarks regarding the double patenting rejections fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763